Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on December 6, 2019.
Claims 1-26 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the sports events section further comprises means for 5purchasing items”  in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-26 are drawn to methods (i.e., a process). As such, claims 1-26 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 24) recites/describes the following steps:
access internet via web-enabled device, log-on to an evaluation website, view evaluation options and choose to evaluate an individual, team or institution, 
evaluate chosen individual, team or institution by means of a rating scale and pre- set options, 10input user-derived ratings and comments, and log-off evaluation website 
These steps, under its broadest reasonable interpretation, describe or set-forth evaluating a sports related individual, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 24 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"internet” 
“web-enabled device”
“log-on to an evaluation website,”
“log-off evaluation website” 
“computer application (APP)”
"Smartphone or other app-enabled device” 
“a recruiting search engine”
“an employment application page”

The requirement to execute the claimed steps/functions "internet” and “web-enabled device” and “log-on to an evaluation website,” and “log-off evaluation website” and “computer application (APP)” and "Smartphone or other app-enabled device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “sports teams and institutions post and send employment opportunities..." and " a sports events section that provides information pertaining to sports.." and “sports events section further comprises means for 5purchasing items” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Making purchases and providing an employee recruitment page is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).



Dependent claims 2-23 and 25-26 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-23 and 25-26 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "internet” and “web-enabled device” and “log-on to an evaluation website,” and “log-off evaluation website” and “computer application (APP)” and "Smartphone or other app-enabled device " is equivalent to adding (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "internet” and “web-enabled device” and “log-on to an evaluation website,” and “log-off evaluation website” and “computer application (APP)” and "Smartphone or other app-enabled device serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “sports teams and institutions post and send employment opportunities..." and " a sports events section that provides information pertaining to sports.." and “sports events section further comprises means for 5purchasing items”  simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)  which note the well-understood, routine, conventional nature of electronic record keeping.

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of using a platform to manage athlete information in the background section of the instant specification) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.



The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over SportsBoard: The ultimate Coach’s Assessment Tool ([date: June 2015] Retrieved from the Internet from <<https://www.sportsboard.io/g>> on January 12, 2019; May 7, 2019, herein referred to as SportsBoard).

Claim 1
 SportsBoard discloses a method for evaluating a sports related individual, team or institution:
access internet via web-enabled device, log-on to an evaluation website, view evaluation options and choose to evaluate an individual, team or institution, evaluate chosen individual, team or institution by means of a rating scale and pre- set options, input user-derived ratings and comments, and log-off evaluation website (SportsBoard [Page 1-2 and 5, 12]). Where the reference shows that the desktop and mobile application version of the platform require a log in at the top of the page. See also Page 2 “Choose or create custom filters that allow you to identify athletes that fit your criteria.” Where Examiner interprets the choose filter option as the ability to use pre-set options. Where a leaderboard shows a rating against other players.



Claim 2
SportsBoard discloses: 
wherein the sports related individual is selected from the group consisting of a coach, an athlete, a referee, a trainer, medical personnel, alumni, a booster, a judge, an athlete recruiter, an assistant coach, a team owner, general managers, athletic directors, a sports analyst, an educational administrator, a sport regulator such as NCAA or NFL, a sports agency and sport agent (SportsBoard [Page 9, 11, 12]) Where the reference highlights the trusted leaders that would find the platform useful. 

Claim 3
SportsBoard discloses: 
wherein the team is selected from the group consisting of a professional team, a college team, a high school team, a middle school team, a semi-professional team, a non-professional an amateur team, a youth club and a preparatory academy (SportsBoard [Page 11]) Where the reference shows the list of athletic programs that have used Sportsboard (emphasis added).

Claim 4
SportsBoard discloses: 
wherein the institution is selected from the group consisting of an international sports organization, a national sports organization, a college, a university, a junior college, a high school, a middle school, a sporting club, a sports regulator and a preparatory school (SportsBoard [Page 11]) Where the reference shows the list of athletic programs that have used Sportsboard (emphasis added).





Claim 5 
SportsBoard discloses:
wherein the web-enabled device is selected from the group consisting of a Smartphone, a tablet computer, a laptop computer and a desktop computer (SportsBoard [Page 16]).Where the reference shows that the platform can be a tablet computer or smartphone.

Claim 6
SportsBoard discloses: 
wherein the evaluation website is password protected (SportsBoard [Page 1]).
SportsBoard does not explicitly disclose a password protected site . However, Sportsboard teaches a system platform that requires a log in to access. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be password protected because the users are access personalized data about athletes. 
	
Claim 7
SportsBoard discloses: 
wherein to utilize the evaluation website a person must create a user account (SportsBoard [Page 1]). See “Sign in” at the top of the page, where users are required to create a personalized account.

Claim 8
SportsBoard discloses: 
wherein the evaluation rating scale and pre-set options are multi- tiered and specific to a particular individual, team or institution (SportsBoard [Page 1-2 and 5, 14]). Where the reference shows that the desktop and mobile application version of the platform require a log in at the top of the page. See also Page 2 “Choose or create custom filters that allow you to identify athletes that fit your criteria.” Where Examiner interprets the choose filter option as the ability to use pre-set options. Where a leaderboard shows a rating against other players.


Claim 9
SportsBoard discloses: 
wherein the evaluation options for an individual are comprised of eight pillars that are selected from the group consisting of leadership, game intelligences quotient (IQ), integrity, vision, decision making, education, mentoring ability and recruiting, wherein an individual will receive a rating for each pillar (SportsBoard [Page 2 and 5]). Where the reference teaches custom filters that allow the coach to filter through athlete that fit a criteria. 
SportsBoard does not explicitly disclose eight pillars of evaluation options as defined by the instant specification . However, Sportsboard teaches a system platform that allows for customized filtering options for the assessor to use in an evaluation of an athlete. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be capable because the platform is designed to assist a coach in finding athletes to fit a team. 
	

Claim 10
SportsBoard discloses: 
wherein the evaluations on the website are accessible and viewable by all users of the website (SportsBoard [Page 4]). Where the reference teaches “Updates all members of your recruiting staff”

Claim 11
SportsBoard discloses: 
wherein an evaluation occurs at a time prior or after a sporting event (SportsBoard [Page 5]). Where the reference teaches “Access anytime. Anywhere. ”See also “SportsBoard works on or off line. Examiner interprets this to mean all updates and reporting can be access whether the system is online or offline.




Claim 12
SportsBoard discloses:
wherein an evaluation occurs in real-time during a sporting event (SportsBoard [Page 5]). Where the reference teaches “Access anytime. Anywhere. ”See also “SportsBoard works on or off line. Examiner interprets this to mean all updates and reporting can be access whether the system is online or offline.

Claim 13 
SportsBoard discloses:
wherein the method for evaluation is accessed and utilized on a computer application (APP) via a Smartphone or other app-enabled device (SportsBoard [Page 17]) Where the reference teaches that the SportsBoard platform can be downloaded in the app store.
 
Claim 14
SportsBoard discloses:
wherein sports teams and institutions post and send employment opportunities to persons selected from the group consisting of a coach, a referee, a judge, a trainer, a recruiter, medical personnel, and an athlete (SportsBoard [Page10]). Where the reference teaches the interested parties. See also [Page 7]). Where the reference teaches a page for searching for qualified officials. See also where there is a link for prospect pooling.  Examiner interprets the disclosure of prospect pooling to satisfy the limitation of an application page, because in order to pool prospects you would have to be able to review a submission from the prospect [application].






Claim 15
SportsBoard discloses: 
further comprising video that is uploaded by individuals to the evaluation website or APP (SportsBoard [Page 7]). Where the reference teaches that video footage can be uploaded.

Claim 16
SportsBoard discloses: 
further comprising a Homescreen with a log-in (SportsBoard [Page 1-2 and 5]). Where the reference shows that the desktop and mobile application version of the platform require a log in at the top of the page. See also Page 2 “Choose or create custom filters that allow you to identify athletes that fit your criteria.” Where Examiner interprets the choose filter option as the ability to use pre-set options.

Claim 17
SportsBoard discloses: 
wherein the Home screen displays sports news content (SportsBoard [Page 16]). 
SportsBoard does not explicitly disclose sports news content. However, Sportsboard teaches a system platform that displays a dashboard of custom information. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this custom dashboard information would show sports news content because users of the platform are interested in professional sports news. 
	

Claim 18
SportsBoard discloses: 
wherein the evaluation website further comprises a sports events section that provides information pertaining to sports from the perspective of the method platform (SportsBoard [Page 18]). Where the platform hosts a blog. It is well known in the art that blogs are used to share the unique and personal perspectives

Claim 21
SportsBoard discloses: 
further comprises a recruiting search engine wherein a recruiter can search various attributes that will assistant or add value to a team (SportsBoard [Page 2]) Where the reference teaches the ability to filter by custom filters to identify athletes that fit a criteria [attributes].

Claim 22
SportsBoard discloses: 
further comprising an employment application page wherein teams can post employment wanted information to both domestic and international applicants (SportsBoard [Page 7]). Where the reference teaches a page for searching for qualified officials. See also where there is a link for prospect pooling.  Examiner interprets the disclosure of prospect pooling to satisfy the limitation of an application page, because in order to pool prospects you would have to be able to review a submission from the prospect [application].

Claim 23
SportsBoard discloses: 
wherein the method for evaluation is accessed and utilized on a computer application (APP) via a Smartphone or other app-enabled device  (SportsBoard [Page 17]) Where the reference teaches that the SportsBoard platform can be downloaded in the app store.

Claim 24
SportsBoard discloses: 
access internet via web-enabled device, log-on to an evaluation website, view evaluation options, evaluate a sports coach, judge, referee, or trainer by means of a rating scale and pre-set options, input user-derived ratings and comments for a sports coach, judge, referee or trainer and log-off the evaluation website (SportsBoard [Page 1-2, 14]). Where the reference shows that the desktop and mobile application version of the platform require a log in at the top of the page. See also Page 2 “Choose or create custom filters that allow you to identify athletes that fit your criteria.” Where Examiner interprets the choose filter option as the ability to use pre-set options. Where a leaderboard shows a rating against other players.


Claim 25
SportsBoard discloses: 
wherein the method for evaluation is accessed and utilized on a computer application (APP) via a Smartphone or app-enabled device  (SportsBoard [Page 17]) Where the reference teaches that the SportsBoard platform can be downloaded in the app store.

Claim 26
SportsBoard discloses:
wherein the evaluation website further comprises a sports events section that provides information pertaining to sports from the perspective of the method platform (SportsBoard [Page 18]). Where the platform hosts a blog. It is well known in the art that blogs are used to share the unique and personal perspectives.
	
	
	

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SportsBoard: The ultimate Coach’s Assessment Tool ([date: June 2015] Retrieved from the Internet from <<https://www.sportsboard.io/g>> on January 12, 2019; May 7, 2019, herein referred to as SportsBoard) in view of Lensch (2009/0099924).

	
Claim 19


wherein the sports events section further comprises means for purchasing items selected from the group consisting of sport event tickets, travel tickets, lodging and transportation (Lensch [0210]). See at least “Merchandise may be available for sale on the sporting community. The merchandise may be sporting goods, articles of clothing and footwear, tickets to sporting events, and the like.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an athletic assessment tool, as taught by SportsBoard, a component to purchase tickets or sport’s apparel, as taught by Lensch, to make it easier for manufacturers and venues to make money or provide advertisement.

Claim 20
Sportsboard teaches an athletic assessment tool, but does not explicitly teach the ability to make purchases. Lensch teaches a team sport community that maintains a player’s profile and statistics [evaluation].
wherein the evaluation website further comprises an on-line store where users can purchase items selected from the group consisting of sport apparel, sport merchandise, sport memorabilia and sport collectables  (Lensch [0210]). See at least “Merchandise may be available for sale on the sporting community. The merchandise may be sporting goods, articles of clothing and footwear, tickets to sporting events, and the like. “
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of an athletic assessment tool, as taught by SportsBoard, a component to purchase tickets or sport’s apparel, as taught by Lensch, to make it easier for manufacturers and venues to make money or provide advertisement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681